DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The Amendment filed 06/09/22 has been entered. Claims 1-7, 9-16, and 18-19 were amended. Claims 1-16 and 18-19 are addressed in the following office action. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 13-16 and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Petillo (US 4,940,468), cited in previous office action.
Regarding claim 1, an invention relating to surgical cutters, Petillo discloses a medical device (Fig. 1) comprising: a housing (120) extending from a proximal end to a distal end; and a blade tube section (100, 110, 130, 200, 250) extending distally from the distal end of the housing (see annotated figure below), wherein the blade tube section comprises: an outer blade tube (100, 110, 130), having a distal end, an open window (140) disposed at the distal end and extending through an outer wall of the outer blade tube (Col. 6, lines 62-65), and a dimple (165); and an inner blade tube (200, 250) having a distal tip (270) and an axial groove (160) [Note, the groove extend axially along element 150], the inner blade tube configured to be received within the outer blade tube (Col. 8, line 44 & Col. 10, lines 22-23); wherein the one or more dimples and the one or more axial grooves are disposed in the blade tube section distal to the housing (see annotated figure below); wherein the axial groove and the dimple are configured to align the distal tip of the inner blade tube with the open window of the outer blade tube and to prevent rotation of the inner blade tube independent of the outer blade tube (Abstract & Col. 7, lines 10-30), and wherein the open window of the outer blade tube and the distal tip of the inner blade tube are configured to cut tissue (Col. 10, line 49-57).

    PNG
    media_image1.png
    334
    860
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    330
    839
    media_image2.png
    Greyscale

Regarding claim 2, Petillo discloses a medical device as in claim 1. Petillo further discloses wherein the distal tip of the inner blade tube comprises an asymmetric distal tip [i.e. asymmetrical along an axis (A, see annotated figure below; Col. 16, lines 21-22)].

    PNG
    media_image3.png
    221
    423
    media_image3.png
    Greyscale

Regarding claim 3, Petillo discloses a medical device as in claim 1. Petillo discloses wherein the dimple of the outer blade tube comprise an axial dimple [i.e. the dimple extends axially along length of bolt (165; Col. 7, lines 16-21)].
Regarding claim 4, Petillo discloses a medical device as in claim 1. Petillo further discloses wherein the inner blade tube is configured to reciprocate relative the outer blade tube (Col. 9, lines 34-51 & Col. 10, line 12-20, 46-56).
Regarding claim 5, Petillo discloses a medical device as in claim 1. Petillo further discloses wherein the medical device is configured to cut tissue when the inner blade tube reciprocates (Col. 10, lines 46-57).
Regarding claim 6, Petillo discloses a medical device as in claim 1. Petillo discloses (Fig. 1) further comprising a collar (150, 155) connected to the inner blade tube (Col. 8, lines 52-55), wherein the collar comprises the axial grooves (Col. 7, lines 10-13).
Regarding claim 13, Petillo discloses a medical device (Figs. 1 & 4; Col. 11, lines 1-5) comprising: a housing (120) extending from a proximal end to a distal end; and a blade tube section (100, 110, 130, 200, 250) extending distally from the distal end of the housing (see annotated figure below), wherein the blade tube section comprises: an outer blade tube (100, 110, 130) having an outer wall, an inner wall [i.e. lumen wall of needle 130 (Col. 6, lines 65-68), passageway wall of element 110 (Col. 6, lines 18-24), and lumen of hollow tube of element 100 (Col. 6, line 9)], and a distal open window (140) extending through the outer and inner walls of the outer blade tube (Col. 6, lines 62-65); and an inner blade tube (200, 250) having a distal tip (270), an outer wall and an inner wall [i.e. luminal wall of tube 250 and luminal wall of tube 200], the inner blade tube configured to be received within the outer blade tube (Col. 8, line 44 & Col. 10, lines 22-23); wherein a distal section (C, see annotated figure below) of the outer wall of the inner blade tube and a distal section (D, see annotated figure below) of the inner wall of the outer blade tube  both comprise flat surfaces configured to align the distal tip of the inner blade tube with the distal open window of the outer blade tube, and wherein the distal open window of the outer blade tube and the distal tip of the inner blade tube are configured to cut tissue; wherein the flat surfaces are disposed in the blade tube section distal to the housing (see annotated figure below); and wherein the flat surfaces are configured to prevent rotation between the inner blade tube and the outer blade tube (Col. 11, lines 52-65).

    PNG
    media_image4.png
    200
    692
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    374
    832
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    351
    829
    media_image6.png
    Greyscale


Regarding claim 14, Petillo discloses a medical device as in claim 13. Petillo further discloses wherein the distal tip of the inner blade tube comprises an asymmetric distal tip [i.e. asymmetrical along an axis (A, see annotated figure above; Col. 16, lines 21-22)].
Regarding claim 15, Petillo discloses a medical device as in claim 13. Petillo further discloses wherein the inner blade tube is configured to reciprocate relative the outer blade tube (Abstract).
Regarding claim 16, Petillo discloses a medical device as in claim 13. Petillo further discloses wherein the medical device is configured to cut tissue when the inner blade tube reciprocates (Abstract).
Regarding claim 18, Petillo discloses a medical device as in claim 13. Petillo further discloses wherein the flat surface of the outer blade tube is at an inner wall section of the outer blade tube (Col. 11, lines 57-65).
Regarding claim 19, Petillo discloses a medical device as in claim 13. Petillo further discloses wherein the flat surface of the inner blade tube is at an outer wall section of the inner blade tube (Col. 11, lines 57-65).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Petillo (US 4,940,468), cited in previous office action.
Regarding claim 7, Petillo discloses a medical device (Fig. 5) comprising: a housing (600) extending from a proximal end to a distal end; and a blade tube section (610, 640, 700, 737, 740, 760, 770, 800) extending distally from the distal end of the housing (see annotated figure below), wherein the blade tube section comprises: an outer blade tube (610, 640, 700, 740, 770) having an outer surface, an inner surface [i.e. passageway (Col. 12, lines 66-67; Col. 13, lines 23-24, 58-63) and lumen of tube 700], a distal end, a longitudinal axis (B, see annotated figure below), an open window (720) disposed at the distal end and extending through the outer and inner walls of the outer blade tube (Col. 13, lines 5-7), and an axially extending groove (765) [Note, the groove extends axially along element 770]; and an inner blade tube (737, 760, 800) having a distal tip (Col. 13, lines 14-15), an outer surface, an inner surface [i.e. lumen of steel cylinder 760 (Col. 13, lines 31-32) and lumen of tubes 737 and 800], and a pin (765) disposed on the outer surface of the inner blade tube (Col. 13, lines 41-48), the inner blade tube configured to be received within the outer blade tube (Col. 13, lines 12-14); wherein the pin of the inner blade tube is configured to mate with the groove of the outer blade tube to align the distal tip of the inner blade tube with the open window of the outer blade tube and to prevent rotation of the inner blade tube independent of the outer blade tube (Col. 13, line 68 & Col. 14, lines 1-6), and wherein the open window of the outer blade tube and the distal tip of the inner blade tube are configured to cut tissue (Col. 15, lines 13-20). However, Petillo fails to disclose wherein the axially extending groove and the pin are disposed in the blade tube section distal to the housing.

    PNG
    media_image7.png
    215
    849
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    332
    745
    media_image8.png
    Greyscale

It would have been an obvious matter of design choice to have wherein the axially extending groove and the pin are disposed in the blade tube section distal to the housing, since applicant has not disclosed that wherein the axially extending groove and the pin are disposed in the blade tube section distal to the housing solves any stated problem or is for any particular purpose [Note, paragraph 0038 of applicant’s original disclosure details that the groove can be placed at any point along the axis of the device so long as adjacent to pin] and it appears that the invention would perform equally well with the axially extending groove and the pin disposed in the blade tube section proximal to the distal end of the housing.
Regarding claim 8, Petillo discloses a medical device as in claim 7. Petillo further discloses wherein the groove extends along a direction of the longitudinal axis (B, see annotated figure above).
Regarding claim 9, Petillo discloses a medical device as in claim 7. Petillo further discloses wherein the distal tip of the inner blade tube comprises an asymmetric distal tip [i.e. asymmetrical along an axis (A, see annotated figure above; Col. 16, lines 21-22)].
Regarding claim 10, Petillo discloses a medical device as in claim 7. Petillo further discloses wherein the medical device is configured to cut tissue when the inner blade tube reciprocates relative the outer blade tube (Col. 14, lines 62-66 & Col. 15, lines 13-16).
Regarding claim 11, Petillo discloses a medical device as in claim 7. Petillo discloses (Fig. 5) further comprising a collar (760) connected to the inner blade tube, wherein the pin is at the collar (Col. 13, lines 31-48).
Regarding claim 12, Petillo discloses a medical device as in claim 7. Petillo discloses wherein the groove is at a wall section of the outer blade tube (Col. 13, lines 66-68).
Response to Arguments
Applicant's arguments on page 10 filed 06/09/22 have been fully considered but they are not persuasive.
Applicant argues that previously prior art reference Petillo includes engagement/mating features that are located within the housing itself rather than distal to the housing, so Petillo does not disclose not anticipate amended claims 1, 7, and 13. Examiner respectfully disagrees.
Concerning claim 1, Petillo discloses a medical device (Fig. 1) comprising: a housing (120) extending from a proximal end to a distal end; and a blade tube section (100, 110, 130, 200, 250) extending distally from the distal end of the housing (see annotated figure below), wherein the one or more dimples and the one or more axial grooves are disposed in the blade tube section distal to the housing (see annotated figure below). 

    PNG
    media_image1.png
    334
    860
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    330
    839
    media_image2.png
    Greyscale

Regarding claim 7, Petillo discloses a medical device (Fig. 5) comprising: a housing (600) extending from a proximal end to a distal end; and a blade tube section (610, 640, 700, 737, 740, 760, 770, 800) extending distally from the distal end of the housing (see annotated figure below). However, Petillo fails to disclose wherein the axially extending groove and the pin are disposed in the blade tube section distal to the housing. It would have been an obvious matter of design choice to have wherein the axially extending groove and the pin are disposed in the blade tube section distal to the housing, since applicant has not disclosed that wherein the axially extending groove and the pin are disposed in the blade tube section distal to the housing solves any stated problem or is for any particular purpose [Note, paragraph 0038 of applicant’s original disclosure details that the groove can be placed at any point along the axis of the device so long as adjacent to pin] and it appears that the invention would perform equally well with the axially extending groove and the pin disposed in the blade tube section proximal to the distal end of the housing.

    PNG
    media_image8.png
    332
    745
    media_image8.png
    Greyscale

Concerning claim 13, Petillo discloses a medical device (Figs. 1 & 4; Col. 11, lines 1-5) comprising: a housing (120) extending from a proximal end to a distal end; and a blade tube section (100, 110, 130, 200, 250) extending distally from the distal end of the housing (see annotated figure below); wherein the flat surfaces are disposed in the blade tube section distal to the housing (see annotated figure below).

    PNG
    media_image5.png
    374
    832
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    351
    829
    media_image6.png
    Greyscale

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Chima Igboko whose telephone number is (571)272-8422. The examiner can normally be reached on Monday-Friday 9:00am-6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho, at (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/C.U.I/               Examiner, Art Unit 3771                                                                                                                                                                                         
/RICHARD G LOUIS/Primary Examiner, Art Unit 3771